NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1



            United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Argued January 18, 2012
                                     Decided August 21, 2012

                                               Before

                               WILLIAM J. BAUER, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               DIANE P. WOOD, Circuit Judge
No. 11‐1219

ROCKIES EXPRESS PIPELINE, LLC,                          Appeal  from  the  United  States  District
                 Plaintiff‐Appellee,                    Court for the Central District of Illinois.

       v.                                               No. 08 CV 3127

ROBERT J. BURTLE, et al,                                Richard Mills, Judge.
               Defendants‐Appellants.



                                             O R D E R

        Through condemnation proceedings in federal district court, Rockies Express Pipeline
(“REX”) acquired the rights‐of‐way for an underground natural gas pipeline across central
Illinois.  When the owners of four particular tracts of land impacted by the easements contested
the amount of just compensation owed to them by REX, the district court directed the parties
to submit evidence on the issue.  REX and the landowners each presented their own expert
witness, both of whom testified and prepared written reports about the values of the properties
affected  by  the  easements.    The  district  court  excluded  the  testimony  and  reports  of  the
landowners’  expert  on  the  ground  that  the  evidence  was  unreliable  under  Federal  Rule  of
Evidence  702.    The  district  court  then  granted  REX’s  motion  for  summary  judgment,
determining the compensation owed to the landowners based on the values offered by REX’s
expert.  The landowners appealed.  Because the district court did not abuse its discretion in
excluding the testimony of the landowners’ expert, we AFFIRM.

                                                   I.

        REX is a natural gas pipeline company and is constructing a pipeline through Missouri,
Illinois, Indiana, and Ohio.  Under the Natural Gas Act, 15 U.S.C. § 717 et seq., REX has been
authorized by the Federal Energy Regulatory Commission to obtain land and rights‐of‐way
either by contract or by eminent domain.  See 15 U.S.C. § 717f(h).

        In  June  2008,  REX  filed  a  complaint  in  federal  district  court  seeking  to  acquire  by
condemnation the rights‐of‐way across several dozen pieces of property in central Illinois.  
(The rights‐of‐way for the planned pipeline run underground, and the above‐surface portions
of the land can still be used by the landowners, albeit in a more limited manner.)  In August
2008, the district court confirmed the condemnations and authorized REX to take control of the
rights‐of‐way.    Because  this  constituted  a  taking,  each  landowner  was  entitled  to  just
compensation under the Fifth Amendment of the United States Constitution.  

        Most of the compensation claims of the affected landowners were resolved amicably. 
This appeal involves a dispute over the just compensation owed to the landowners of four
particular  tracts  of  land  located  in  Sangamon  County,  near  Springfield,  Illinois.    The
defendants‐appellants are the owners of the four pieces of property: Robert and Bettie Burtle
own two tracts of 40.69 acres and 20.24 acres, and Richard Watts is the trustee of a trust owning
two tracts of 38.04 acres and 80 acres. The four properties are zoned for agricultural use, are
currently used for agricultural farmland, and have been so used for more than 100 years.  The
landowners do not challenge REX obtaining by eminent domain the underground easements
across their properties; instead, they contest the amount of just compensation to which they are
entitled for the easements taken and for damage to the remainder, if any.

         After the discovery period, the landowners presented the testimony and reports of one
expert witness, Doug Stallard, on the issue of how to value the properties with and without the
easements.  REX also presented its own competing expert witness, Paul Reither, who similarly
prepared written reports on the value of the properties.   REX then filed motions in limine
seeking to bar Stallard’s testimony and reports on the ground that they were unreliable under
Federal Rule of Evidence 702.  The district court agreed and granted the motions in limine to
exclude Stallard’s opinion.  The district court declined to permit the landowners themselves
to testify about the value of their properties because they had previously stated that they would
rely on Stallard’s evidence.  Because that left only the evidence presented by REX’s expert, the
district court concluded that there was no genuine issue of material fact on the issue of just
compensation owed to the landowners.  Accordingly, the district court granted REX’s motion
for summary judgment and determined that the landowners were entitled to just compensation
in the amount of $22,000, $17,950, $19,000, and $18,000 for the four tracts of land—the values
offered by REX’s expert.  The landowners now appeal the exclusion of Stallard as their expert
witness  and  the  denial  of  their  opportunity  to  personally  testify  on  the  issue  of  just
compensation.1



                                                        II.

      When  a  right  to  a  distinct  tract  of  land  is  acquired  through  eminent  domain,  the
landowners  are  entitled  to  “just  compensation.”    U.S.  Const.  amend.  V.    The  amount  of


        1
          The district court issued its judgment on August 3, 2010, and the landowners filed a first notice
of appeal on August 25, 2010.  This appeal was premature, however, because not all of the claims in the
district court had yet been disposed of: one other group of defendants (the Bruntjen defendants, who are
not parties to the case before us) owned a fifth tract of land and had not yet resolved their compensation
dispute with REX.  At that time, we flagged the landowners’ appeal as premature and the landowners in
our case moved for a voluntary dismissal of the appeal.  The dismissal was granted on September 3, 2010.

         The Bruntjen owners settled their dispute with REX in November 2010, and subsequently filed a
stipulated motion for dismissal on December 30, 2010.  On that same day, the magistrate judge—who had
been designated by the district judge to handle negotiations and to conduct a possible
mediation—entered a text order indicating that a settlement had been reached in the Bruntjen matter and
dismissing the Bruntjen property owners as defendants.

        Following this text order, the landowners of the four properties in our case filed a second notice
of appeal on January 24, 2011.  Because the notice of appeal followed the text order of a magistrate judge,
we again flagged the appeal for possible improper jurisdiction because the magistrate judge’s text order
was not a final appealable judgment within the meaning of 28 U.S.C. § 1291.  The parties were thus
directed to address this jurisdictional issue first in memoranda filed with the court and then in their
appellate briefs.

         The parties have done so, and we see no jurisdictional concern.  The defendant landowners in our
case are not appealing the magistrate judge’s text order but the judgment of the district court issued on
August 3, 2010, which was the final adjudication of their rights.  However, because that decision did not
resolve all the claims of all the parties (as the Bruntjen claim remained open) and because the district
court did not expressly determine that there was “no just reason for delay,” at that time the decision was
not a final judgment under Federal Rule of Civil Procedure 54.  When the magistrate judge entered his
text order on December 30, 2010, dismissing the Bruntjen owners, the claims of the defendant landowners
were all that remained in the case.  Although there was no accompanying Rule 58 final judgment issued
by the district court, the absence of a final judgment does not prevent us from exercising jurisdiction over
this appeal.  See Smith‐Bey v. Hosp. Adm’r, 841 F.2d 751, 756 (7th Cir. 1988).  “[T]here is no question about
the finality of the district court’s decision . . . .”  Id.  The case became final with the magistrate judge’s text
order on December 30, 2010, the defendants timely appealed, and we can exercise appellate jurisdiction. 
Id.
compensation “includes not only the market value of that part of the tract appropriated, but
the damage to the remainder resulting from that taking, embracing, of course, injury due to the
use to which the part appropriated is to be devoted.”  United States v. Grizzard, 219 U.S. 180, 183
(1911).  In this case, on the issue of compensation owed to them, the landowners presented only
the  opinion  of  one  expert,  Doug  Stallard.    Stallard  arrived  at  his  opinion  by  using  the
comparable sales method, an established method for determining the value of property in
condemnations.  See Dep’t of Conservation v. Dorner, 548 N.E.2d 749, 752 (Ill. App. Ct. 1989).2  In
this method, the value of a taking is established by considering evidence of sales of comparable
properties.  Id.  Stallard used the sales of ten properties that he deemed were sufficiently similar
to  the  landowners’  properties.    Stallard  also  opined  that  the  highest  and  best  use  of  the
landowners’ properties without the pipeline easement was for commercial or residential use,
even though the properties were currently only permitted and used for agricultural purposes. 
Using his ten comparables, Stallard first determined the property values for the four tracts of
land without the easement, then determined the values for the four tracts with the easement,
and finally calculated the difference between the values.

        The  district  court  excluded  Stallard’s  opinion  on  the  ground  that  it  was  based  on
unreliable evidence and failed to pass the requirements of Federal Rule of Evidence 702.  In
particular, the district court ruled that Stallard’s opinion was not reliable because (1) seven out
of Stallard’s ten comparables were too dissimilar to the landowners’ properties, (2) Stallard
misapplied  the  formula  for  calculating  damages  to  the  remainder,  and  (3)  there  was  no
reasonable probability that the highest and best use of the properties was for commercial or
residential use instead of agricultural use.

       We review a district court’s evidentiary ruling for an abuse of discretion.  Ross v. Black
& Decker, Inc., 977 F.2d 1178, 1183 (7th Cir. 1992).  Also, because the admission or exclusion of
expert testimony is left to the discretion of the district judge, the district court’s decision “will
generally not be disturbed unless it is manifestly erroneous.”  Cella v. United States, 998 F.2d
418, 423 (7th Cir. 1993) (citing Salem v. United States Lines Co., 370 U.S. 31, 35 (1962)).

        In this case, we cannot  say  that  the district court abused its discretion in excluding
Stallard’s testimony.  It was appropriate for the district court to find that a majority of Stallard’s
comparables  were  significantly  dissimilar  to  the  landowners’  properties  to  be  proper
comparables.  The comparable sales method considers sales of land that are similar “in locality,
character, time, proximity, market conditions, improvements, and modes of payment.”  Dep’t
of  Transp.  v.  Central  Stone  Co.,  558  N.E.2d  742,  745  (Ill.  App.  Ct.  1990)  (internal  quotation


        2
         The district court noted that it is an open question in our circuit whether state or federal
substantive law should be used to determine compensation in condemnation cases involving federal
licensees.  The parties and the district court believed that state substantive law applied.  We do not need
to resolve the question because the distinction makes no appreciable difference in this case.
omitted).  But several of Stallard’s comparables were subdivided lots, making them unsuitable
for comparison with the landowners’ unsubdivided properties.  See Cent. Ill. Pub. Serv. Co. v.
Gibbel, 382 N.E.2d 846, 849 (Ill. App. Ct. 1978) (“[I]t has been consistently held that property
which has been subdivided into lots is not similar to an unsubdivided or acreage property.”). 
Other purported comparables were commercially zoned and located in municipalities with
characteristics dissimilar to the landowners’ agricultural properties.  And one of Stallards’
comparables used a sale price of $600,000, but the sale was never completed and the property
was later sold for $250,000; this wide variance in prices made the $600,000 value unreliable. 
In short, it was not an abuse of discretion for the district court to exclude seven out of Stallard’s
ten comparables.  See United States v. 2635.04 Acres of Land, 336 F.2d 646, 649 (6th Cir. 1964)
(“Comparability is essentially a question of fact and trial judges have a broad discretion in
ruling  on  the  admissibility  of  evidence  of  comparable  sales.”).    With  a  majority  of  the
comparables excluded, Stallard’s calculations of the mean, median, standard deviation, and
range of the property values would have been substantially reduced and, naturally, his final
opinion of the value of the landowners’ properties would have been similarly affected.

        In  addition,  Stallard  speculated  that  the  highest  and  best  use  of  the  landowners’
properties was for commercial or residential use, even though the properties were only zoned
and used for agricultural purposes.  Determining just compensation requires a consideration
of the fair market value of the property “at its highest and best use.”  City of Chicago v. Anthony,
554 N.E.2d 1381, 1383 (Ill. 1990).  Generally, the highest and best use of a property is presumed
to be the property’s current use, but it can also be a future use if the property has a future use
“which may be anticipated with reasonable certainty.”  Id. (quoting Crystal Lake Park Dist. v.
Consumers’ Co., 145 N.E. 215, 219 (Ill. 1924)); see also Dep’t of Transp. v. Western Nat’l Bank, 347
N.E.2d 161, 165 (Ill. 1976) (“It is proper to base value upon the highest and best use permitted,
not only under existing but also under other zoning classifications where there is reasonable
probability of the granting of such zoning in the near future.”).  In this case, the district court
examined  the  record  and  determined  that  there  was  no  reasonable  certainty  that  the
landowners’  properties  would  be  rezoned  from  their  current  agricultural  use  and  later
developed for commercial or residential purposes.  There is nothing in the record to make us
question  the  determination  of  the  district  court  that  the  highest  and  best  use  of  the  four
properties was agricultural.

        Because of the above two considerations, we cannot say that the district court abused
its discretion in excluding Stallard’s opinion.  Under Federal Rule of Evidence 702, a witness
qualified as an expert can give expert testimony if “the testimony is based on sufficient facts
or data.”  Fed. R. Evid. 702(b).  Here, the district court found that the data underlying Stallard’s
calculations  were  not  sufficiently  reliable  because  the  majority  of  the  comparables  were
dissimilar  and  because  the  highest  and  best  use  of  the  properties  was  not  commercial  or
residential.  It was not an abuse of discretion for the district court to find that the insufficiency
of  Stallard’s  data  undermined  the  reliability  of  his  final  conclusions  about  the  properties’
values.3

        Finally, the landowners argue that they, as the owners, should have the opportunity to
testify about the values of their properties.  Although this is true, the district court correctly
recognized that this right to testify is not unqualified.  In their depositions, the landowners did
not give an opinion about the values of their properties, but instead relied on Stallard’s opinion. 
By the time the district court considered REX’s motions in limine and motion for summary
judgment, the discovery period was over and the landowners had presented no other evidence
on the issue of valuation.  In fact, in the landowners’ response to REX’s summary judgment
motion, the landowners did not give their lay opinions on the issue of valuation and stated that
their opinions might change or develop in the future.  The district court determined that the
time  for  timely  disclosure  on  this  issue  had  run  and  that  it  would  be  unfair  to  allow  the
landowners  to  present  a  new  opinion  during  or  on  the  eve  of  trial.    We  see  no  abuse  of
discretion in this decision.  The landowners had the opportunity to present their lay opinions
during  the  discovery  period.    They  could  have  also  supplemented  their  discovery  under
Federal Rule of Civil Procedure 26 or filed a motion for additional time to take discovery under
Federal Rule of Civil Procedure 56(d).  But they neglected to do so.  REX presented reasonable
evidence  about  the  values  of  the  landowners’  properties  as  they  were  affected  by  the
easements, and with no competing evidence, the district court did not err in entering summary
judgment  and  awarding  the  compensation  amounts  determined  by  REX’s  expert  to  the
landowners.

        AFFIRMED.




        3
          The district court also took issue with Stallard’s methodology in calculating the damages to the
landowners’ properties and the compensation owed. Stallard’s method was to value the entire property before
the easement and after the easement. REX argues that the proper method is to value the damage to the strip
land containing the easement, and then to determine whether there is damage to the remainder—i.e., the
remaining portion of the property excluding the easement strip. REX argues that Stallard should have
specifically calculated the value of the remainder and that his mistaken methodology could create the potential
for misleading the jury and lead to a possible double recovery due to confusion over what is the “remainder.”
We are not convinced that this confusion could not be clarified before the case was presented to the jury, but,
regardless, we do not need to address this issue because the district court did not abuse its discretion in
excluding Stallard’s evidence for the reasons given above.